Citation Nr: 0607643	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-02 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of a service member 
(C.A.) who had a period of active duty from June 1943 to 
September 1946, which was terminated by an undesirable 
discharge by reason of conviction by civil authorities.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).

Pursuant to her request, the appellant was scheduled for a 
videoconference hearing in January 2005.  The appellant 
failed to report for the scheduled hearing, and has not 
requested that such be rescheduled.  Accordingly, the Board 
will proceed as if the hearing request had been withdrawn.  
See 38 C.F.R. § 20.704(d) (2005).  


FINDING OF FACT

C.A. was given an undesirable discharge in September 1946, 
based upon his felony conviction by civil authorities.


CONCLUSION OF LAW

The basic criteria for eligibility for nonservice-connected 
death pension benefits have not been met.  38 U.S.C.A. § 1541 
(West 2002); 38 C.F.R. §§ 3.3, 3.12 (2005). 




REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  A letter dated in 
May 2004, satisfied the duty to notify provisions.  C.A.'s 
personnel records, death certificate, and indicated records 
have been obtained.  There is no indication in the record 
that additional evidence relevant to the issue decided herein 
is available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); see also Sabonis v. Brown, 6 Vet. App. 42 (1994). 

The appellant claims eligibility for nonservice-connected 
death pension benefits, following C.A.'s death in October 
2002.  In order to receive death pension benefits as a 
surviving spouse, the appellant must be the surviving spouse 
of a veteran who had the requisite wartime service.  See 
38 U.S.C.A. § 1541.  Under the provisions of 38 C.F.R. 
§ 3.12, however, such benefits are not payable unless the 
period of service on which the claim is based was terminated 
by discharge or release under conditions other than 
dishonorable.

C.A. was given an undesirable discharge in September 1946 by 
reason of his conviction by civil authorities.  The record 
reveals that such action was taken following the veteran's 
conviction in a Wyoming court for the crime of grand larceny, 
for which he was sentenced to a term of imprisonment of one 
year and 13 months.  Under the provisions of 38 C.F.R. § 3.12 
(d)(3), a discharge or release from service due to an offense 
involving moral turpitude, including a felony conviction, 
shall be considered to have been issued under dishonorable 
conditions, thus barring eligibility for nonservice-connected 
pension benefits.

The appellant has argued that despite C.A.'s conviction and 
subsequent undesirable discharge, she is entitled to 
nonservice-connected death pension benefits because C.A. 
received a pardon for his crimes by the governor of Wyoming 
in January 1991.  While C.A.'s pardon may serve to erase his 
civil conviction, such does not change the character of his 
discharge.  In essence, the argument advanced by the 
appellant appears to be one couched in equity; however, the 
Board is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 
(West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  This case has been decided based on the application 
of controlling law.  Because of the lack of entitlement under 
the law, the claim must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

To the extent that the appellant wishes to have the character 
of C.A.'s discharge modified, the appropriate forum for such 
request is before the service department, and not VA.  As the 
record currently stands, the C.A. was discharged from service 
following a felony conviction.  Accordingly, C.A. is 
considered to have been discharged under dishonorable 
conditions, thus barring the appellant's claim for 
nonservice-connected death pension benefits.


ORDER

Nonservice-connected death pension benefits are denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


